Citation Nr: 0509008	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  04-05 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for multiple sclerosis


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served with the Army from September 1966 to 
August 1969 and in May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which reopened a claim for service 
connection for multiple sclerosis and denied the claim on the 
merits.  

On January 2004 the veteran filed a substantive appeal and 
elected to have the case decided without a hearing.   

The Board notes that the RO appears to have made an implicit 
determination that new and material evidence has been 
received sufficient to reopen the claim for service 
connection for multiple sclerosis because, even though the 
original denial of the claim was noted, the decision 
addressed the merits of the underlying claim of service 
connection.  Despite this implicit determination reached by 
the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

As an additional matter, the veteran's post service records 
of June 2001 and September 2001 reflect a diagnosis of 
diabetes mellitus.  The service personnel records show that 
he had active duty in Vietnam.  Under these circumstances, 
the Board finds that the record raises a claim of service 
connection for diabetes mellitus, Type II, to include as due 
to exposure to herbicides while in Vietnam.  This matter is 
referred to the RO for appropriate action.

In the decision below, the Board reopens the claim for 
service connection for multiple sclerosis.  In a REMAND 
appended to the decision, the Board orders the RO to conduct 
additional development of the claim via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




FINDINGS OF FACT

1.  An unappealed RO decision in July 2000 denied service 
connection for multiple sclerosis.  

2.  The evidence submitted since the last final decision of 
July 2000 is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial, and it 
is significant enough that it must be considered in order to 
fairly decide the merits of the claim. 

3.  There is medical evidence of a current diagnosis of 
multiple sclerosis.


CONCLUSIONS OF LAW

1.  The July 2000 RO determination that denied a claim for 
service connection for multiple sclerosis is final.  38 
U.S.C.A. § 7105 (West 2002);  38 C.F.R. §§ 3.104, 20.1103 
(2004).  

2.  Evidence received since the July 2000 RO rating decision 
denying service connection for multiple sclerosis is new and 
material; accordingly, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
 
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  
 
In the present case, the Board reopens the claim for service 
connection for multiple sclerosis.  Under these 
circumstances, which are only of benefit to the claim, there 
is no prejudice to the veteran in adjudicating the 
application to reopen without further discussion of the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background 

The veteran's service medical records were negative for any 
findings that were attributed to multiple sclerosis.  In 
April 2000 the veteran applied for service connection for 
multiple sclerosis.  In support of his claim the veteran 
submitted a National Multiple Sclerosis Society 
identification card.  A July 2000 RO decision denied the 
veteran's request for benefits.

Following this decision, the veteran submitted a July 2000 
statement from a private physician who had been treating the 
veteran since 1998.  Based on the veteran's symptoms dating 
back 29 years and his laboratory results, she opined that the 
veteran had multiple sclerosis.  The private physician stated 
that the veteran's symptoms began in 1971.  She further 
stated that his symptoms were aggravated by his experiences 
in Vietnam.  The private physician did not indicate having 
reviewed the veteran's service and post-service medical 
records preceding treatment in 1998, in preparation of her 
statement.  

On September 2000 the veteran underwent a VA medical 
examination.  Upon review of the veteran's medical file, to 
include post-service medical records, multiple brain MRI scan 
reports, the medical statement from the veteran's private 
physician dated July 2000, and a physical examination of the 
veteran, the VA physician opined that there was little 
evidence to suggest the presence of multiple sclerosis at the 
time of the VA examination or in the recent or remote past.  
The VA physician noted that specific laboratory data had not 
been provided in preparation for the VA examination.  

On October 2001 the RO issued a deferred rating decision.  
The RO determined that the July 2000 private physician 
statement and the VA examination report of September 2000 was 
material to the veteran's claim and had not been previously 
presented.  Accordingly, the veteran's claim was reopened.

The RO obtained the veteran's post-service medical records 
from August 1992 to September 2001.  An MRI performed in 
August 2001 revealed no abnormalities.  

A private physician statement dated June 2000 was submitted 
in support of the veteran's claim.  The physician stated that 
approximately 22 years prior to the date of his statement, he 
had treated the veteran for fatigue, weakness, unsteady gait, 
vertigo and generalized malaise.  He also stated that while 
he referred the veteran to another physician, a diagnosis was 
never made.  Instead, the veteran was treated 
symptomatically.  

Claim for Service Connection for Multiple Sclerosis Reopened

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1100 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F. 3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including arthritis, "other" organic diseases of the nervous 
system, may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty, or within seven years for 
multiple sclerosis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R.  §§ 3.307, 3.309.  (Emphasis added.)  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establish that the 
disorder was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2004).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004).  The veteran 
submitted medical evidence in support of his application to 
reopen a claim for service connection for multiple sclerosis 
following the issuance of the unappealed July 2000 decision 
and prior to the September 2000 VA examination.  As it was 
received prior to August 29, 2001, the former more favorable 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2001) 
provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.   

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 

The RO July 2000 rating decision denied service connection 
for multiple sclerosis based on the absence of medical 
evidence of a diagnosis of multiple sclerosis until 1998, 
well over 7 years post-service, and the absence of any 
competent evidence linking multiple sclerosis to service.   

The evidence received since the July 2000 RO decision noted 
above includes a September 2000 VA examination report that 
found no evidence of a diagnosis of multiple sclerosis.  
However, the veteran submitted a July 2000 statement from his 
treating physician, K.K.G., M.D., who stated that the 
veteran's multiple sclerosis symptomatology began 29 years 
prior to the date of the letter.  She further opined that his 
multiple sclerosis symptoms were worsened by the stress he 
incurred while in Vietnam.  

The additional evidence in question was not previously 
submitted to agency decisionmakers and some of this evidence, 
specifically the medical statements from Dr. G. K.K., in 
connection with evidence previously assembled, bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant, and 
it is so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for service connection for multiple sclerosis is reopened.  
Further development of the reopened claim is indicated, 
however, before de novo review, which is addressed in the 
remand below.


ORDER

New and material evidence having been received, the claim for 
service connection for multiple sclerosis is reopened.


REMAND

As noted above, the medical evidence is in conflict as to 
whether the veteran currently has a diagnosis of multiple 
sclerosis and if so, whether it is service related.  The 
veteran's representative has requested a new VA medical 
opinion regarding the etiology of the veteran's multiple 
sclerosis.  The record reflects that the RO requested and 
received a VA examination on September 2000.  While this 
evidence goes against the claim, the VA physician indicated 
in his report that the laboratory data was not made available 
to him when he examined the veteran and prepared the report.  
The July 2000 statement of the veteran's treating physician 
concluded that based on the veteran's symptmatology of 29 
years, albeit by history provided by the veteran, and his 
laboratory results, the veteran was diagnosed with relapsing-
remitting multiple sclerosis.  While the VA medical examiner 
indicated that the claims file was reviewed, it is apparent 
that he did not fully consider all the relevant medical 
evidence, to include the laboratory results to which the 
veteran's private physician made reference as a basis for her 
diagnosis in the July 2000 statement.  

The VCAA provides that VA shall provide the veteran a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  A VA 
examination and medical etiology opinion are "necessary to 
make a decision on a claim" where, as in this case, there is 
competent evidence of a current disability, and the evidence 
indicates that the disability or symptoms may be associated 
with the claimant's active service.  38 U.S.C.A. § 
5103A(d)(1),(2) (West 2002).

In view of the nature of the contentions regarding the 
veteran's current diagnosis, the adequacy of the evidence on 
which the medical opinions provided are based, and the 
complexity of the medical question at hand, the Board finds 
that an examination by a specialist in neurology, which 
includes a review of all of the relevant evidence in the 
claims file and an opinion addressing the contended diagnosis 
and approximate onset date for multiple sclerosis, if 
diagnosed, is warranted.  Id. 

Accordingly, this appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.
 
2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for multiple 
sclerosis or related symptomatology, since 
August 1969, to include medical records 
for treatment provided by the clinician 
who prepared the June 2000 statement and 
records of hospitalization following 
discharge from service, along with any 
related post-service laboratory reports.  
After securing the necessary release, the 
RO should obtain any records identified.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a neurological 
examination to determine whether the 
veteran currently has a diagnosis of 
multiple sclerosis and if so, the 
approximate onsets date of his multiple 
sclerosis.  Send the claims folder to the 
VA medical examiner for review of the 
relevant documents in the claims file.

Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records, The 
medical opinions of June 2000 and July 
2000, the VA examination report of 
September 2000, and post-service medical 
records and laboratory reports; obtaining 
a medical history from the veteran, the 
clinical evaluation, and any studies or 
tests that are deemed necessary, the VA 
neurological examiner should answer the 
following questions:  

i) Does the veteran meet the diagnostic 
criteria for  multiple sclerosis?  

ii) If so, is it at least as likely as 
not (a 50 percent or greater likelihood) 
that the veteran's current multiple 
sclerosis had its onset during his period 
of active duty service (September 1966 to 
August 1969)? 

iii) If the answer to question #2 is no, 
is it at least as likely as not (a 50 
percent or greater likelihood) that the 
veteran's multiple sclerosis was present 
and symptomatic within 7 years of service 
separation, that is, by August 1976? 

iv) If the answers to questions #2 and 3 
are no, is it at least as likely as not 
(a 50 percent or greater likelihood) that 
the veteran's current diagnosis of 
multiple sclerosis is etiologically 
related to any incident of or finding 
recorded during the veteran's active duty 
service (September 1966 to August 1969)? 

In the context of providing each opinion, 
the VA examiner should discuss the 
service medical records, the September 
2000 VA examination report, the June 2000 
and July 2000 private medical opinions 
and the laboratory results on which the 
latter relies for the stated diagnosis.   

The examiner is asked to provide a 
rationale for any opinion expressed.  If 
the examiner is unable to render any 
opinion without resort to speculation, he 
or she should so indicate.
 
4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.
 
5.  The RO should readjudicate the issue 
of entitlement to service connection for 
multiple sclerosis, with consideration of 
all of the evidence added to the record 
since the Statement of the Case (SOC) 
issued in December 2003.
 
6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which should contain notice of 
all relevant action taken on the claim, 
to include a summary of all of the 
evidence added to the record since the 
December 2003 SOC.  A reasonable period 
of time for a response should be 
afforded.
 
Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





















 Department of Veterans Affairs


